 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JESSE WILLARD,                                      No. 1:19-cv-01073-DAD-JLT (PC)
12                        Plaintiff,
13            v.                                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS AND DISMISSING
14    CALIFORNIA DEPARTMENT OF                            THIS ACTION DUE TO PLAINTIFF’S
      CORRECTIONS AND                                     FAILURE TO OBEY A COURT ORDER
15    REHABILITATION, et al.,
                                                          (Doc. No. 14)
16                        Defendant.
17

18           Plaintiff Jesse Williard is a state prisoner proceeding pro se in this civil rights action

19   brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On January 14, 2020, the assigned magistrate judge issued findings and recommendations

22   recommending that this action be dismissed due to plaintiff’s failure to obey a court order. (Doc.

23   No. 14.) Specifically, the findings and recommendations note that plaintiff was directed to file an

24   application to proceed in forma pauperis and that his failure to do so would result in a

25   recommendation that this action be dismissed. (Id. at 1; see also Doc. No. 10.) The forty-five

26   day period in which plaintiff was to file the application has expired, and plaintiff has not filed the

27   application. The findings and recommendations contained notice that any objections thereto were

28   /////
                                                         1
 1   to be filed within fourteen (14) days after service. To date, no objections have been filed, and the

 2   time in which to do so has since passed.

 3          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 4   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 5   and recommendations to be supported by the record and by proper analysis.

 6          Accordingly:

 7          1.      The January14, 2020 findings and recommendations (Doc. No. 14) are adopted in

 8                  full;

 9          2.      This action is dismissed, without prejudice, due to plaintiff’s failure to obey a

10                  court order; and

11          3.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     March 19, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
